DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment received on 11/19/2021. Claims 1-22 are currently pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Volkinburg et al. 2012/0193429 in view of Chen 2018/0183990.
Regarding claim 1, Van Volkinburg discloses A method of activating an illumination assembly (1000) within a symbology reader, the illumination assembly having a first illumination source (illumination subsystem 800) and a second illumination source (screen source or ambient lighting), the symbology reader having an imaging sensor configured to operate at a predetermined framerate where each frame includes an exposure period over which the imaging sensor is active to capture image data and a non-exposure period over which the imaging sensor is not active to capture image data, the method comprising [17-18] [32-33] :
(a) during a first frame, activating the first illumination source during at least a portion of the respective exposure period and activating the second illumination source over at least a portion of the respective non-exposure period [TABLE A] [17-18] [29, 31]; and
(b) during a second frame, activating the second illumination source during at least a portion of the respective exposure period and activating the first illumination source over at least a portion of the respective non-exposure period [TABLE A] [17-18] [22-25] [35].
However, while Van Volkinburg discloses a method for flicker mitigation, it is disclosed with one illumination from the symbology reader, and one from ambient light, not a second illumination from the symbology reader. 
Chen discloses an imager with during a first frame, activating the first illumination source (illumination pulse for sensor 1, 213) [FIG 2] during at least a portion of the respective exposure period of the imaging sensor, during which the second illumination source (illumination source for sensor 2,  214) [FIG 2] is deactivated, and activating the second illumination source over at least a portion of the respective non-exposure period [FIG 2-3] [8] [19] [38-51]; and during a second frame, activating the second illumination source during at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Volkinburg in view of Chen as Chen discloses, “… a multi-sensor illumination timing control which is simple to implement and provides stable illumination with no flickering.” [6]
Regarding claim 2, Van Volkinburg in view of Chen discloses all of the limitations of claim 1. Van Volkinburg further discloses the second frame immediately follows the first frame [FIG 5].
Regarding claim 3, Van Volkinburg in view of Chen discloses all of the limitations of claim 1. Van Volkinburg further discloses (c) repeatedly performing (a) and (b) until the symbology reader successfully decodes a symbology captured, as the image data, by the imaging sensor [FIG 4] [43].
Regarding claim 4, Van Volkinburg in view of Chen discloses all of the limitations of claim 1. Van Volkinburg further discloses (a) further includes, during the first frame, activating the first illumination source at a beginning of the respective exposure period and activating the second illumination source at a beginning of the respective non-exposure period; and
(b) further includes, during the second frame, activating the second illumination source at a beginning of the respective exposure period and activating the first illumination source at  a beginning of the respective non-exposure period [29-35] [FIG 1]
Regarding claim 5, Van Volkinburg in view of Chen discloses all of the limitations of claim 1. Van Volkinburg further discloses (a) further includes, during the first frame, deactivating the first illumination source at an end of the respective exposure period and activating the second illumination source at a beginning of the respective non-exposure period; and
(b) further includes, during the second frame, deactivating the second illumination source at an end of the respective exposure period and activating the first illumination source at a beginning of the respective non-exposure period [TABLE A] [FIG 5].
Regarding claim 6, Van Volkinburg in view of Chen discloses all of the limitations of claim 5. Van Volkinburg further discloses during the first frame, the activating the first illumination source and the activating the second illumination source combine to produce a constant first-frame illumination; and during the second frame, the activating the second illumination source and the activating the first illumination source combine to produce a constant second-frame illumination [FIG 5] [TABLE A].
Regarding claim 7, Van Volkinburg in view of Chen discloses all of the limitations of claim 5. Van Volkinburg further discloses a duration of the constant first frame illumination is greater than or equal to 3ms and less than or equal to 4ms (between 2-8ms) [42].
Regarding claim 8
Regarding claim 9, Van Volkinburg in view of Chen discloses all of the limitations of claim 8. Van Volkinburg further discloses (a) further includes, during the first frame, deactivating the first illumination source at an end of the respective exposure period and activating the second illumination source at or a beginning of the respective non-exposure period; (b) further includes, during the second frame, deactivating the second illumination source at an end of the respective exposure period and activating the first illumination source at a beginning of the respective non-exposure period; and a duration between an activation of the second illumination source during the first frame and an activation of the second illumination source during the second frame is greater than or equal to 14ms and less than or equal to 18ms [29-35] [42] [TABLE A].
Regarding claim 10, Van Volkinburg in view of Chen discloses all of the limitations of claim 1. Van Volkinburg further disclose  a duration of each non-exposure period is constant, wherein a duration between an activation of the first illumination source during the first frame and an activation of the first illumination source during the second frame is constant, wherein a duration between an activation of the second illumination source during the first frame and an activation of the second illumination source during the second frame is constant, and wherein a duration of each exposure period is variable and is selected such that each exposure period occurs at least partially concurrently with an activation of the first illumination source or an illumination of the second illumination source [FIG 5] [TABLE A].
Regarding claim 11, Van Volkinburg discloses a housing (housing 1014) [FIG 1];
an imaging sensor (image sensor array 1033);
an illumination assembly (illumination subsystem 800), the illumination assembly including a first illumination source (800) and a second illumination source (ambient or screen lighting); and a controller (controller) [53]configured to: cause the imaging sensor to operate at a predetermined framerate where each frame includes an exposure period over which the imaging sensor is active to capture image data and a non-exposure period over which the imaging sensor is not active to capture image data [17-18] [32-33] :
(a) during a first frame, activating the first illumination source during at least a portion of the respective exposure period and activating the second illumination source over at least a portion of the respective non-exposure period [TABLE A] [17-18] [29, 31]; and
(b) during a second frame, activating the second illumination source during at least a portion of the respective exposure period and activating the first illumination source over at least a portion of the respective non-exposure period [TABLE A] [17-18] [22-25] [35].
However, while Van Volkinburg discloses a method for flicker mitigation, it is disclosed with one illumination from the symbology reader, and one from ambient light, not a second illumination from the symbology reader. 
  Chen discloses an imager with during a first frame, activating the first illumination source (illumination pulse for sensor 1, 213) [FIG 2] during at least a portion of the respective exposure period of the imaging sensor, during which the second illumination source (illumination source for sensor 2,  214) [FIG 2] is deactivated, and activating the second illumination source over at least a portion of the respective non-exposure period [FIG 2-3] [8] [19] [38-51]; and during a second frame, activating the second illumination source during at least a portion of the respective exposure period of the same imaging sensor, during which the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Volkinburg in view of Chen as Chen discloses, “… a multi-sensor illumination timing control which is simple to implement and provides stable illumination with no flickering.” [6]

 Regarding claim 12, Van Volkinburg in view of Chen discloses all of the limitations of claim 11. Van Volkinburg further discloses the second frame immediately follows the first frame [FIG 5].
Regarding claim 13, Van Volkinburg in view of Chen discloses all of the limitations of claim 11. Van Volkinburg further discloses (c) repeatedly performing (a) and (b) until the symbology reader successfully decodes a symbology captured, as the image data, by the imaging sensor [FIG 4] [43].
Regarding claim 14, Van Volkinburg in view of Chen discloses all of the limitations of claim 11. Van Volkinburg further discloses (a) further includes, during the first frame, activating the first illumination source at a beginning of the respective exposure period and activating the second illumination source at a beginning of the respective non-exposure period; and
(b) further includes, during the second frame, activating the second illumination source at a beginning of the respective exposure period and activating the first illumination source at  a beginning of the respective non-exposure period [29-35] [FIG 1]
Regarding claim 15, Van Volkinburg in view of Chen discloses all of the limitations of claim 11.  Chen further discloses (a) further includes, during the first frame, deactivating the first illumination source at an end of the respective exposure period and activating the second illumination source at a beginning of the respective non-exposure period; and
(b) further includes, during the second frame, deactivating the second illumination source at an end of the respective exposure period and activating the first illumination source at a beginning of the respective non-exposure period [FIG 2-3].
Regarding claim 16, Van Volkinburg in view of Chen discloses all of the limitations of claim 15. Van Volkinburg further discloses during the first frame, the activating the first illumination source and the activating the second illumination source combine to produce a constant first-frame illumination; and during the second frame, the activating the second illumination source and the activating the first illumination source combine to produce a constant second-frame illumination [FIG 5] [TABLE A].
Regarding claim 17, Van Volkinburg in view of Chen discloses all of the limitations of claim 15. Van Volkinburg further discloses a duration of the constant first frame illumination is greater than or equal to 3ms and less than or equal to 4ms (between 2-8ms) [42].
Regarding claim 18, Van Volkinburg in view of Chen discloses all of the limitations of claim 11. Van Volkinburg further a duration between an activation of the first illumination source during the first frame and an activation of the first illumination source during the second frame is greater than or equal to 14ms and less than or equal to 18ms (between 8-18ms) [42].
Regarding claim 19, Van Volkinburg in view of Chen discloses all of the limitations of claim 18. Van Volkinburg further discloses (a) further includes, during the first frame, 
Regarding claim 20, Van Volkinburg in view of Chen discloses all of the limitations of claim 11. Van Volkinburg further discloses light source causes an illumination target to be illuminated with diffuse light, and wherein activating the second illumination source causes the illumination target to be illuminated with direct light [57].
Regarding claim 22,.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Van Volkinburg et al. 2012/0193429 in view of Chen 2018/0183990, as applied to claims 1-20, and 22 above, and in further view of Olmstead 2012/0187191.

Regarding claim 21, Van Volkinburg in view of Chen discloses all of the limitations of claim 11. However, neither discloses the first illumination source causes an illumination target to be illuminated from a right side, and wherein activating the second illumination source causes the illumination target to be illuminated from a left side.
Olmstead discloses the first illumination source causes an illumination target to be illuminated from a right side, and wherein activating the second illumination source causes the illumination target to be illuminated from a left side [FIG 1-4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Volkinburg and Chen in view of Olmstead as Olmstead discloses “A plurality of illumination sources, and/or grouping (or dividing) an illumination source, can eliminate the effects of specular reflection from light sources reflecting off of objects and can reduce glare of lights from one side of the system shining toward other imagers. [44]

Response to Arguments
Applicant’s arguments with respect to claims 1-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASIFA HABIB/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887